Citation Nr: 0208325	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, including as secondary to a service-
connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1986.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

A Travel Board hearing was conducted by the undersigned Board 
Member in April 2000.  In July 2000, the Board issued a 
decision which, in pertinent part, remanded the issues of 
entitlement to service connection for flat feet and for 
degenerative joint disease, lumbar spine, including as 
secondary to a service-connected disability.  The decision 
also granted service connection for right knee strain.  The 
development has been completed to the extent possible, and 
the case has been returned to the Board.  

In the July 2000 remand, the Board denied service connection 
for a left knee disorder as not well grounded.  In December 
2001, the RO informed the veteran that the left knee claim 
would be readjudicated because the Veterans Claims Assistance 
Act of 2000 (VCAA) had negated the requirement for a well-
grounded claim.  A specific section of the VCAA, section 
7(b), provided for such revisions.  In March 2002, the RO 
denied that claim for chondromalacia, left patella, status 
post arthroscopy and debridement.  The veteran was informed 
of this decision but did not disagree with the denial.  VA's 
policy in such cases is that if a claimant wants to appeal 
such a the decision made on readjudication under section 7(b) 
of the VCAA, he or she must start the appeal process anew.  
Specifically, a notice of disagreement would be required for 
an appeal to the Board.  See VAOPGCPREC 03-2001.  Thus the 
issue is not presently before the Board.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the veteran 
has pes planus that is related to any incident of service.

2.  Degenerative joint disease, lumbar spine, is causally 
related to the veteran's service-connected right knee strain.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

2.  Degenerative joint disease of the lumbar spine is 
proximately due to or the result of the veteran's service-
connected right knee strain.  38 U.S.C.A. § 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).

As a preliminary matter, by virtue of the Statements of the 
Case, Supplemental Statements of the Case, Board remand, and 
development letters issued during the pendency of the appeal, 
the appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were accomplished and copies of these reports 
have been associated with the file.  Under these 
circumstances, the appellant has been made aware of the 
information and evidence needed to substantiate the claims, 
and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claims.  For these reasons, a remand is not necessary for 
further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A.

Factual background

The veteran urges that pes planus which was present prior to 
service was aggravated by service.  He also contends that he 
suffers from a low back disorder, identified in the record as 
degenerative joint disease of the lumbar spine, which was 
caused by the pes planus.  He has explained that he did not 
have too many problems with his feet in service because he 
managed to get assignments that avoided excessive marching 
and standing.  For instance, his assignments included driving 
a tank, firing guns from the tank and serving on a chaplain's 
staff.  He asserts that his feet became increasingly 
symptomatic and resulted in a low back disorder following 
service.  

The veteran's service medical records are negative for 
complaints or findings of either pes planus or degenerative 
joint disease of the lumbar spine.  Private medical records 
from W. Ben Kibler, M.D., show treatment for symptomatic pes 
planus in 1996.  The condition was characterized by muscle 
spasm and weakness.  Orthotics were prescribed as reflected 
in a December 1996 progress note as well as in accompanying 
physical therapy notes.  

The veteran was afforded a VA examination in July 1997, at 
which time he reported that he had flat feet at the time of 
his enlistment.  The examiner observed obvious pes planus.  
The veteran also demonstrated low back pain.  The diagnosis 
was degenerative joint disease, lumbar spine, as seen on X-
ray, and chondromalacia of the patella.  The veteran reported 
that he had a history of twisting knee injury in service and 
the history of arthroscopy and debridement of the left knee 
by a private doctor in 1996.  The VA examiner indicated that 
both knees were problematic and that it was at least as 
likely as not the veteran's back problem was secondary to his 
knee condition.  An additional examination dated in September 
1997 revealed complaints of low back pain since service.  
Following X-rays which showed a relatively normal lumbar 
spine, the examiner's diagnosis was normal knee, overuse 
syndrome, pes panus bilaterally and low back strain.  The 
examiner opined that the back pain and the pes planus were 
exacerbated by the veteran's military training.  

A VA examination was conducted in February 1999.  At that 
time, the examiner opined that the veteran's low back pain as 
likely as not was provoked by the right knee injury in 
service.  

A letter from Dr. Kibler dated in April 2000 again indicates 
that Dr. Kibler treated him in December 1996 for foot pain.  
A letter from May 2000 from Dennis R. Lane, M.D., relates to 
the veteran's knees.  

VA outpatient records from April 1997 to December 2001 show 
that in April 1997 the veteran was seen for foot stretching 
and range of motion assessment.  At that time, he was 
referred for orthotics by VA.  The other treatment records 
show unrelated medical problems.  

The veteran was afforded a VA examination in October 2001 for 
his feet.  At that time, he reported lifelong flat feet with 
minimal symptoms prior to service but increased symptoms 
thereafter.  He stated his service-related duties as being 
with a tank unit and a chaplain's office as a clerk.  He 
reported no treatment and minimal symptoms in service but an 
exacerbation following service.  He was at that time a 
correctional officer and was required to walk on concrete 
floors for long periods of time.  He currently cannot stand 
or walk for prolonged periods.  The veteran reported that he 
had discarded his orthotics because they provided little 
relief.  The examiner opined that the current pes planus 
predated service and was not caused by or aggravated in 
service.  The examiner opined that it was the subsequent 
walking on concrete and working in a factory that caused the 
exacerbation.  The examiner noted that the veteran was 
noncompliant with an exercise and orthotic program.  

The veteran underwent additional VA examination in January 
2002.  At that time, X-rays confirmed slight flattening of 
the left foot arch.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.307 (2001).  Arthritis is one of 
the chronic diseases for which such presumptive service 
connection may be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2001).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  The VA General Counsel has held that service 
connection may be granted, to include based on aggravation, 
for diseases of congenital, developmental, or familial 
origin.  Service connection may not be granted for congenital 
or developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

Pes planus

The initial question in this case is whether the veteran's 
pes planus preexisted his military service.  The veteran has 
repeatedly asserted that he did have pes planus prior to 
service and that this condition was aggravated by the rigors 
of his military service.  However, the Board notes that not 
only is the veteran's induction examination negative for a 
finding of pes planus on entrance, the remaining service 
medical records, including his separation examination, are 
also negative for complaints, findings or a diagnosis of this 
disorder.  His statements regarding pes planus are not 
necessarily clear and unmistakable evidence that the 
veteran's bilateral foot disability preexisted service 
especially in light of the fact that his induction 
examination and remaining service medical records are 
negative for such pathology.  Thus, it is arguable as to 
whether it can be argued that the presumption of soundness 
applies and has been rebutted in this case.  However, even 
assuming that the presumption applies, there is no 
contemporaneous or other competent evidence of record which 
demonstrates that the veteran acquired pes planus in service.  
The claim must be denied on this basis.  

Further, the Board does note that some of the examiners have 
opined that the veteran's pes planus was aggravated in 
service, thus, implying that it was a condition that 
preexisted the veteran's military service.  The Board also 
notes that in most of these reports, the inference that the 
veteran's pes planus preexisted service appears to be based 
solely on the veteran's reported history.  However, to the 
extent that the inference that the veteran's pes planus 
preexisted the veteran's military service is based on actual 
examination of the veteran's feet on each respective 
examination, it could be stated that the presumption of 
soundness on entrance has been rebutted by clear and 
unmistakable evidence.   In this regard, the Board notes that 
the evidence of record does not show that a preexisting pes 
planus increased in severity during the veteran's military 
service.  The veteran's service medical records are entirely 
negative for any pathology involving pes planus, and the 
medical evidence indicates treatment for such after the 
veteran's military service.  The one examiner who opined that 
the veteran's pes planus was exacerbated during military 
service does not distinguish between temporary or 
intermittent flare-ups and worsening of the underlying 
condition.  Neither does he provide a rationale for his 
opinion with reference to the record or to established 
medical principles.  The opinion is of minimal probative 
value given the entire remaining record which shows that the 
veteran's exacerbation of pes planus is due to intercurrent 
causes, namely his subsequent jobs.  Thus, the Board must 
reject this opinion as not supported by the remaining 
evidence of record.  As noted by the October 2001 examiner, 
the veteran's pes planus, which the examiner noted the 
veteran stated predated his military service, was relatively 
asymptomatic during the veteran's military service and 
concluded that the veteran's pes planus was neither incurred 
in nor exacerbated by that service.  He further concluded 
that the veteran's pes planus was subsequently exacerbated by 
his post-service employment.  The Board accords a substantial 
degree of weight to this opinion as it is consistent with the 
remaining evidence of record.  

Essentially, inasmuch as the claimed condition is not 
documented in medical reports until after service, the Board 
is unable to conclude that the veteran incurred pes planus in 
service, that there was a superimposed injury on a congenital 
bilateral foot defect in service, or that a preexisting 
bilateral pes planus was aggravated in service.  Therefore, 
the veteran's pes planus was not incurred or aggravated by 
service.  The benefit of the doubt rule is not applicable as 
the preponderance of the evidence is against the claim  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


Degenerative joint disease, lumbar spine

The record does not show, nor does the veteran assert, that 
his back disorder was present in service, or for many years 
after service.  Service medical records show no complaints or 
treatment for a low back disorder.  However, several VA 
medical opinions suggests current back problems are related 
to service.  While the veteran has urged that pes planus 
caused his low back disorder, two examiners indicated that 
the low back disability was secondary to the right knee 
injury.  One examiner has indicated that the condition is 
directly related to service.  The opinions are sound, well-
supported and not directly controverted by substantial 
probative evidence.  Since service connection has been 
granted for the right knee condition, the Board finds that 
the evidence is in equipoise as to whether the degenerative 
joint disease of the low back is related to service on a 
secondary basis.  Thus, the benefit of the doubt will be 
accorded to the veteran, and service connection for the low 
back disorder is granted. 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for pes planus is denied.  

Service connection for degenerative joint disease, lumbar 
spine, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

